Continuing Abatement Order filed April 16, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00088-CR
                                   ____________

                  KIMBEL VERSHON CARTER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1492023

                   CONTINUING ABATEMENT ORDER

      On February 14, 2019, this court directed the trial court to conduct a hearing
in this case to determine whether appellant desires to prosecute his appeal, and, if
so, whether appellant is indigent and, thus entitled to a free record and appointed
counsel on appeal. Our order required the trial judge to see that a record of the
hearing is made, make findings of fact and conclusions of law, and order the trial
clerk to forward a record of the hearing and a supplemental clerk’s record containing
the findings and conclusions. The transcribed record of the hearing and the courts
findings and conclusions were to be filed with the clerk of this court on or before
March 18, 2019. On March 22, 2019, the court sent a follow-up letter requesting the
record and findings. To date, the court has not received the record or findings.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party. If the
parties do not request a hearing, the court coordinator of the trial court shall set a
hearing date and notify the parties of such date.

      It is so ORDERED.

                                        PER CURIAM